Title: To Thomas Jefferson from Benjamin Henry Latrobe, 15 December 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Stelle’s hotel, Decr. 15th. 1805
                  
                  I arrived in the city last night by the Mail, having for the last five weeks, since my recovery, been detained from day to day, by the most disagreeable task of winding up for the present the concerns of canal company, & discharging our people without the immediate means of discharging their claims.—On this account, and because I did not conceive that I had a right to occupy your valuable time by reading letters of apology, I have been silent, & beg you will please to attribute my not having written to you to its real & respectful motive.—I will wait upon you, as soon as I have acquired a knowledge of the present state of the works.
                  I am with true respect Yr. obedt hble Servt
                  
                     B H Latrobe 
                     
                  
               